35 N.J. 197 (1961)
172 A.2d 424
IN THE MATTER OF JAMES E. CLARKIN, A COUNSELLOR AT LAW OF NEW JERSEY.
The Supreme Court of New Jersey.
Argued June 6, 1961.
Decided June 30, 1961.
Mr. William E. McGlynn argued the cause on behalf of the Hudson County Ethics Committee.
Mr. James E. Clarkin argued the cause pro se.
The opinion of the court was delivered PER CURIAM.
Respondent was entrusted with $300 to be used to settle a claim against his client. He converted the moneys to his own use. This misconduct would not ordinarily lead to disbarment, but further circumstances permit no other course. At the oral argument respondent's statements disclosed an inability to appreciate the wrongfulness of his act. Further, he represented to us that a certified check to reimburse the client was at that very moment being hand-delivered to the client's present attorney. We were later informed the representation was not fulfilled. *198 Upon our direction, the Ethics Committee advised respondent to file an affidavit by a fixed date if he disputed the fact of non-repayment. No affidavit was filed
The respondent's name will be stricken from the rolls.
For disbarment  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.